    Case 9:18-cv-00096-DNH-ML Document 122 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

CRAIG L. JOHNSON,

                                  Plaintiff,
         -v-                                        9:18-CV-96
                                                    (DNH/ML)


LISA MCINERNEY, Nurse, formerly known
as Nurse McInerney; CATHERINE
PIENKOWSKI, formerly known as Nurse
Punkoski; and DR. JENNIFER KEEFER,
Saratoga County Jail,

                                  Defendants.

--------------------------------

APPEARANCES:                                        OF COUNSEL:

CRAIG L. JOHNSON
Plaintiff pro se
610 Kings Road
Apt #4
Schenectady, NY 12304

O'CONNOR, O'CONNOR, BRESEE                          ANNE M. HURLEY, ESQ.
   & FIRST, P.C.
Attorneys for Defendants
20 Corporate Woods Boulevard
Albany, NY 12211

DAVID N. HURD
United States District Judge


                                   DECISION and ORDER

         Pro se plaintiff Craig L. Johnson brought this civil rights action pursuant to 42

U.S.C. § 1983. On July 13, 2020, the Honorable Miroslav Lovric, United States Magistrate

Judge, advised by Report-Recommendation that defendants' motion for summary judgment
    Case 9:18-cv-00096-DNH-ML Document 122 Filed 09/30/20 Page 2 of 2




be granted and the Second Amended Complaint be dismissed in its entirety. After

requesting an extension of time, plaintiff filed objections to the Report-Recommendation.

Defendants responded to plaintiff's objections, and plaintiff replied to defendants' response.

         Based upon a de novo review of the portions of the Report-Recommendation to

which plaintiff objected, the Report-Recommendation is accepted and adopted in all

respects. See 28 U.S.C. § 636(b)(1).

         Therefore, it is

         ORDERED that

         1. Defendants' motion for summary judgment is GRANTED and the Second

Amended Complaint is DISMISSED IN ITS ENTIRETY; and

         2. The Clerk is directed to enter judgment accordingly and close the file.

         IT IS SO ORDERED.




Dated: September 30, 2020
       Utica, New York.




                                              -2-
